           Case 5:20-cv-00132-D Document 9 Filed 04/17/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JOE W. BERRY,                             )
                                          )
                     Petitioner,          )
                                          )
v.                                        )              Case No. CIV-20-132-D
                                          )
RICK WHITTEN,                             )
                                          )
                     Respondent.          )

                                       JUDGMENT

       Pursuant to the Order adopting the Report and Recommendation, this action is

dismissed with prejudice. Further, a certificate of appealability is denied.

       Entered this 17th day of April, 2020.
